Coventry Health Care, Inc.
2003 Deferred Compensation Plan


Article I
Establishment and Purpose of the Plan

     1.01  Establishment of the Plan.   Coventry Health Care, Inc. (the
“Company”) desires to adopt and establish a three-year deferred compensation
plan for a select group of its key management and highly compensated employees
and their beneficiaries. Effective as of July 1, 2003 (the “Effective Date”),
the Company has by execution of this document created a Plan which shall be
known as the “Coventry Health Care, Inc. 2003 Deferred Compensation Plan.”

     1.02   Purpose.   The purpose of the Plan is to attract and retain senior
executive officers possessing outstanding ability and to motivate such officers
to achieve corporate and individual goals by means of long-term incentives.

     It is the intention of the Company that the Plan meet all of the
requirements necessary or appropriate to be an unsecured plan of deferred
compensation for a select group of management or highly compensated employees
within the meaning of ERISA Sections 201(2), 301(a)(3) and 401(a)(l), which is
not a qualified retirement plan under the Code. All provisions hereof shall be
interpreted accordingly.

Article II
Definitions

     As used in the Plan:

     2.01   “Accounts” shall mean the Company Cash Account and Stock Account
maintained by the Administrative Committee under Articles IV and V or any other
section of the Plan to reflect a Participant’s interest (or the undistributed
interest of a Beneficiary) under the Plan to the extent such Account has been
created for a Participant or Beneficiary.

     2.02   “ Administrative Committee” shall mean the committee provided for in
Section 14.01 hereof.

     2.03   “Beneficiary” shall mean any person, persons and/or entity entitled
to receive benefits which are payable pursuant to Article XI hereof upon or
after a Participant’s death.

     2.04   “Bonus” or “Bonuses” shall mean amounts paid to a Participant under
any bonus plan or arrangement of the Employer during the one year period
immediately prior to the Effective Date and for each Plan Year thereafter but
shall not include amounts paid under the Plan.

     2.05   “Calendar Year” shall mean January 1 through December 31.

     2.06   “Change in Control” means the happening of any of the following:

              (i) any person or entity, including a “group” as defined in
Section 13(d)(3) of the Exchange Act, other than the Company or a wholly-owned
subsidiary thereof or any employee benefit plan of the Company or any of its
Subsidiaries, becomes the beneficial owner of the Company’s securities having
35% or more of the combined voting power of the then outstanding securities of
the Company that may be cast for the election of directors of the Company (other
than as a result of an issuance of securities initiated by the Company in the
ordinary course of business or other than transactions which are approved by a
majority of the Board of Directors of the Company); or

              (ii) as the result of, or in connection with, any cash tender or
exchange offer, merger or other business combination, sales of assets or
contested election, or any combination of the foregoing transactions, less than
a majority of the combined voting power of the then outstanding securities of
the Company or any successor corporation or entity entitled to vote generally in
the election of the directors of the Company or such other corporation or entity
after such transactions are held in the aggregate by the holders of the
Company’s securities entitled to vote generally in the election of directors of
the Company immediately prior to such transaction; or

              (iii) during any period of two consecutive years, individuals who
at the beginning of any such period constitute the Board of Directors of the
Company cease for any reason to constitute at least a majority thereof, unless
the election, or the nomination for election by the Company’s shareholders, of
each director of the Company first elected during such period was approved by a
vote of at least two-thirds of the directors of the Company then still in office
who were directors of the Company at the beginning of any such period.

     2.07   “Code” shall mean the Internal Revenue Code of 1986, as amended from
time to time. References to any Section of the Internal Revenue Code shall
include any successor provisions thereto.

     2.08   “Company” shall mean Coventry Health Care, Inc. or any company that
is a successor thereto as a result of a merger, consolidation, liquidation,
transfer of assets, or other reorganization.

     2.09   “ Company Cash Allocation” shall mean the amounts credited to the
Participant in the Company Cash Account by the Company in accordance with
Section 4.01 hereof.

     2.10   “ Company Cash Account” shall mean the Account maintained for each
Participant to record the amounts of the Company Cash Allocation credited to the
Participant pursuant to Section 4.01 hereof, as adjusted in accordance with the
provisions of Article DC of the Plan.

     2.11   “ Compensation” shall mean the Salary and Bonus paid to the
Employee, including amounts that are not includible in the gross income of the
Participant under a salary reduction agreement by reason of the application of
Sections 125,402(e)(3), 402(h) or 403(b) of the Code.

Compensation shall not include the following:

              2.11 (1) Amounts credited or paid under the Plan.

              2.11(2) Amounts included in an Employee's income for federal
income tax purposes upon the exercise of a non-qualified stock option or upon
receipt or vesting of any restricted stock or other property.

              2.11(3) Amounts included in an Employee’s income for federal
income tax purposes upon the sale, exchange, or disposition of stock acquired
upon exercise of an incentive stock option.

              2.11(4) Any expense allowances (other than auto allowances which
shall be included in Salary for purposes of the Plan), fringe benefits (cash and
non-cash), non-cash payments, reimbursed expenses, group-term life insurance or
excess group-term life insurance, contributions by the Company to any SERF or
401(k) plans or other similar items which are not included hi the Participant’s
Salary (other than bonuses), whether or not such amounts are includible in the
Employee’s gross income.

     2.12   “Date of Employment” or “Date of Reemployment” shall mean the day on
which an Employee first commences employment, or first commences reemployment
following Termination of Employment with the Employer.

     2.13   “Disability” shall mean disability as determined by the
Administrative Committee pursuant to Section 10.02.

     2.14   “Effective Date” shall mean July 1, 2003.

     2.15   “Eligible Employee” shall mean those Employees who are selected for
participation in the Plan by the Administrative Committee of the Plan.

     2.16   “Employee” shall mean any person who is employed by one or more
Employers, and is on an Employer’s payroll.

     2.17   “Employer” shall mean the Company or any affiliated company or
subsidiary of the Company that adopts the Plan.

     2.18   “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as amended from time to time. References to any Section of ERISA shall
include any successor provision thereto.

     2.19   “Exchange Act” means the Securities Exchange Act of 1934, as amended
from time to time, and any successor thereto.

     2.20   “Fiscal Year” shall mean the fiscal year of an Employer. The Fiscal
Year of the Company ends on December 31.

     2.21   “Model Portfolio” shall mean the investment vehicles established by
the Company for the purpose of crediting earnings or losses to Company Cash
Accounts.

     2.22   “Participant” shall mean an Eligible Employee who participates in
the Plan as provided in Article III hereof.

     2.23    “Plan” shall mean this Coventry Health Care, Inc. 2003 Deferred
Compensation Plan as set forth in this plan document, and as hereafter amended.

     2.24   “Plan Year” shall mean the twelve (12) consecutive month period
ending on June 30.

     2.25   “Salary” shall mean the annual base salary paid to a Participant
according to the Company’s normal payroll practices computed immediately prior
to the Effective Date and on each June 30 thereafter.

     2.26   “Stock Account” shall mean the Account established for each
Participant to record the amounts of stock credits, equal in value to the price
of the Company’s common stock, and credited to the Participant, pursuant to
Section 5.01 hereof.

     2.27   “Subsidiary” shall mean any corporation (other than the Company) in
an unbroken chain of corporations beginning with the Company if each of the
corporations (other than the last corporation in the unbroken chain) owns stock
possessing 50% or more of the total combined voting power of all classes of
stock in one of the other corporations in the chain.

     2.28   “Termination For-Cause” shall mean termination of employment with an
Employer resulting from (i) a felony conviction of a Participant or the failure
of a Participant to contest prosecution for a felony, or (ii) a Participant’s
willful misconduct or dishonesty, which is directly and materially harmful to
the business or reputation of the Company or any Employer.

     2.29   “Termination Not-for-Cause” shall mean the termination of employment
with an Employer (where the Employee does not remain employed by another
Employer), whether voluntary or involuntary, other than by reason of the
Participant’s Death or Termination For-Cause as defined herein.

     2.30   “Valuation Date” shall mean the last day of the respective month.

     2.31   “Valuation Period” shall mean a calendar month.

     2.32   “Year of Service” shall mean a Plan Year during which the
Participant remains in the full time employment of an Employer.

Article III
Requirements for Eligibility and Participation

     3.01   Eligibility. Each Eligible Employee in the employ of the Company on
the Effective Date shall become a Participant on the Effective Date, subject to
the provisions of Section 3.03. Any Employee who first becomes an Eligible
Employee after the Effective Date will become a Participant on the date he or
she becomes an Eligible Employee, subject to the provisions of Section 3.03.

     3.02   Cessation of Eligible Employee Status. If any Participant who does
not incur a Termination of Employment ceases to be an Eligible Employee as
defined in Section 2.15 hereof, then during the period that such Participant is
not an Eligible Employee: (i) such Participant shall not receive any further
allocation of any Company Contributions, if any, under the Plan, and (ii) such
Participant’s Account shall continue to be adjusted as provided in Article IX
hereof.

     3.03   Participation in the Plan. Each Eligible Employee shall become a
Participant only after receiving a notification letter which shall define both
the initial level of the Company’s Cash Allocation credited to the Company Cash
Account and the number of shares of stock credits, equal in value to the price
of the Company’s common stock, credited to the Stock Account for such
Participant for the first Plan Year.

Article IV
Company Contributions

     4.01   Company Cash Allocations. The Company will make an initial Company
Cash Allocation to the Plan for a Participant as disclosed in a notification
letter for the initial Plan Year as of the Effective Date. For the two
subsequent Plan Years, beginning July 1, 2004 and July 1, 2005, the Company Cash
Allocation for a Participant will be determined by the Administrative Committee
prior to the beginning of the Plan Year, and a notification letter will be
issued to each Participant evidencing such allocation. The Company Cash
Allocation for the Chief Executive Officer shall be determined by the
Compensation Committee for each Plan Year. The maximum Company Cash Allocation
for the Chief Operating Officer, the Chief Financial Officer and the SVP, CSO &
CIO of the Company, shall be 40% of Compensation for each Plan Year. The maximum
Company Cash Allocation for any other Eligible Employee shall be 25% of
Compensation for each Plan Year.

     4.02   Timing of Company Cash Allocations. Company Cash Allocations will be
made on July 1 of each year.

     4.03   Company Cash Allocations in the Event of a Change-of-Control. In the
event of a Change-of-Control, and coincident with the effective time of the
Change-of-Control, the Company will make an additional Company Cash Allocation
in an amount equal to the initial Company Cash Allocation multiplied by the
number of Plan Years remaining for which no allocation has yet been made. A zero
Company Cash Allocation for a Participant shall be deemed an allocation for
purposes of the forgoing calculation.

Article V
Stock

     5.01   Stock Allocation. For the initial Plan Year only, each Participant
will be eligible to receive a credit to his or her Stock Account as of the
Plan’s Effective Date in an amount equal to 100% of their Company Cash
Allocation for the initial Plan Year. The number of shares shall be determined
by dividing the Participant’s initial Company Cash Allocation by $44.909 (the
average closing stock price for the Company’s common stock as indicated on NYSE
for the ten (10) consecutive trading days prior to July 1, 2003). On July 1,
2004 and July 1, 2005, each Participant will be eligible to receive additional
credits to his or her Stock Account as of such date in an amount equal to the
number of shares determined by dividing 35% of the Participant’s Company Cash
Allocation for that Plan Year by the average closing stock price for the
Company’s common stock as indicated on the NYSE for the ten (10) consecutive
trading days prior to the date of the contribution.

     5.02   Stock Allocations in the Event of a Change-of-Control. In the event
of a Change-of-Control, and coincident with the effective time of the
Change-of-Control, an additional credit to the Stock Account for each
Participant will be made in an amount equal to the initial award for such
Participant multiplied by the number of Plan Years remaining for which no credit
has yet been made. A zero credit to a Participant’s Stock Account shall be
deemed a credit for purposes of the forgoing calculation.

Article VI
Vesting of Accounts

     6.01   Vesting of Participant’s Accounts. Each Participant will become 100%
vested in his or her Accounts on July 1, 2006, unless earlier vesting results
from one or more of the following circumstances:

              6.01(l) Accelerated Vesting in the Event of a Change-of-Control.
In the event of a Change-of-Control, each Participant’s Accounts will vest in
full as of the date of the Change-of-Control.

              6.01(2) Accelerated Vesting in the Event of a Participant’s Death
or Involuntary Termination Not-for-Cause. In the event of a Participant’s Death
or involuntary Termination Not-for-Cause, as defined herein, each Participant’s
Accounts will vest as of the date of Participant’s Death or involuntary
Termination Not-for-Cause.

     6.02   Forfeiture of Participant’s Accounts. In the event of a
Participant’s Termination Not-for-Cause, or Termination For-Cause, the
Participant’s Accounts will be forfeited in their entirety. Such forfeiture will
not be reallocated among other Plan Participants but may be applied to future
Company Cash Allocations and Stock Allocations.

Article VII
Account Distributions

     7.01   Account Distribution. Except as otherwise provided below, each
Participant’s Accounts will be distributed in full within thirty (30) days after
becoming vested. The Company may, however, permit a Participant to defer receipt
of his or her Account for an additional period of time established by the
Company provided that such election is made at least twelve (12) months before
the Participant is scheduled to become vested in his or her Account, barring an
accelerated vesting event described in Sections 6.01(1) or (2). In the event a
Participant elects to defer receipt of his or her Account in accordance with the
preceding sentence, the Account will be distributed within thirty (30) days of
the end of the deferral period, except as may otherwise be required by Section
12.01 of this Plan. Any Death Benefit under this Plan shall be payable to the
beneficiary or beneficiaries most recently designated by a Participant in
accordance with Section 11.02 below.

     7.02   Form of Distribution. The Participant’s Company Cash Account and
Stock Account will be distributed in cash. The value of a Participant’s Stock
Account shall be determined based on the average closing stock price for the
Company’s common stock as indicated on the NYSE for the ten (10) consecutive
trading days prior to the valuation date.

Article VIII
Source of Payments of Deferred Compensation

The Plan is a non-qualified, unfunded, unsecured, deferred compensation plan.
Therefore, all benefits owing under the Plan shall be paid out of the Company's
general corporate funds, which are subject to the claims of creditors. Neither
the Participant nor any Beneficiary shall have any right, title, or interest
whatever, or any claim, preferred or otherwise, in or to any particular asset of
the Company as a result of participation in this Plan. Nothing contained in the
Plan, and no action taken pursuant to its provisions, shall create or be
construed to create a trust or fiduciary relationship of any kind between the
Company and a Participant or any other person. Neither a Participant nor a
Beneficiary of a Participant shall acquire any interest greater than that of an
unsecured creditor in any assets of the Company.

Article IX
Valuation of Accounts

     9.01   Participants’ Accounts. The Administrative Committee shall establish
and maintain a Company Cash Account and Stock Account for each Participant. Each
Account shall reflect the credits and charges allocable thereto in accordance
with the Plan. The Administrative Committee shall maintain records which will
adequately disclose at all times the state of each separate Account hereunder.
The books, forms and methods of accounting shall be entirely subject to the
supervision of the Administrative Committee.

     9.02   Periodic Determination of Participants’ Accounts.

              9.02(1) Allocation of Net Earnings and Adjustments in Value of the
Accounts. The net earnings or losses of the Accounts under the Plan for a
particular Valuation Period shall be determined on the basis of the earnings for
such Valuation Period. Participants will be credited with earnings or losses on
their Company Cash Account in amounts equal to the earnings or losses on a Model
Portfolio as established by the Company. The value of a Participant’s Stock
Account shall be determined based on the closing stock price for the Company’s
common stock as indicated on the NYSE for the last trading day on or immediately
prior to the valuation date.

              9.02(2) Computations. All of the computations required to be made
under the provisions of Article IX, when made, shall be conclusive with respect
thereto and shall be binding upon all the Participants, Beneficiaries, and all
other persons.

Article X
Disability Benefits

     10.01   Disability Benefits. If a Participant suffers a Disability, such
Participant shall remain an Eligible Employee and a Participant for all purposes
under the Plan, including receipt of future Company Cash Allocations and Stock
Awards. Payments to a Participant who has suffered a Disability shall be made at
the time and in the manner provided in Article VII hereof.

     10.02   Determination of Disability. The Administrative Committee shall
determine whether a Participant has suffered a Disability based upon proof
thereof which the Participant must provide to the Administrative Committee, and
its determination in that respect is binding upon the Participant.

Article XI
Death Benefits

     11.01   Death Benefits. Upon the death of a Participant while in the employ
of an Employer, his or her Beneficiary, determined in accordance with Section
11.02 hereof, shall receive the full amount credited to his or her Company Cash
Account and Stock Account valued as of the Valuation Date coinciding with or
immediately preceding the date on which the Participant dies. The Administrative
Committee may require proper proof of death.

     Payments resulting from the death of a Participant shall be made at the
time and in the manner provided in Article VII hereof.

     11.02   Designation of Beneficiaries. Each Participant may designate a
Beneficiary or Beneficiaries, and contingent Beneficiary or Beneficiaries, if
desired, to receive his or her interest hereunder in the event of his or her
death, but the designation of a Beneficiary shall not be effective for any
purpose unless and until it has been filed with the Administrative Committee on
the form provided therefor. If the deceased Participant failed to name a
Beneficiary in the manner herein prescribed, or the Beneficiary or Beneficiaries
so named predecease the Participant, the amount, if any, which is payable
hereunder in respect of such deceased Participant shall be paid to the legal
representative or representatives of the estate of the deceased Participant. Any
payment made to any person pursuant to the power and discretion conferred upon
the Administrative Committee by the preceding sentence shall operate as a
complete discharge of all obligations under the Plan in respect of such deceased
Participant and shall not be subject to review by anyone, but shall be final,
binding and conclusive on all persons ever interested hereunder. A Participant
may from time to time change any Beneficiary previously designated by him or her
without notice to such Beneficiary, under such rules and regulations as the
Administrative Committee may from time to time promulgate, but the last
Beneficiary designation filed with the Administrative Committee shall control.

Article XII
Employment Termination Benefits

     12.01   Termination Benefits. In the event a Participant voluntarily
terminates his or her employment, or is Terminated For-Cause by an Employer, at
any time prior to the date he or she becomes vested in his or her Account, no
benefits will be paid to the Participant or any Beneficiary under this Plan.
Upon the termination of employment of a Participant for any reason at any time
following the date the Participant became vested in his or her Account, the
Participant shall be entitled to a distribution of his or her Account in full
with thirty (30) days of the termination date.

Article XIII
Miscellaneous Provisions Respecting Participants

     13.01   Participants to Furnish Required Information.

              13.01(1) Each Participant shall furnish to the Administrative
Committee such information as the Administrative Committee considers necessary
or desirable for purposes of administering the Plan, and the provisions of the
Plan respecting any payments hereunder are conditional upon the Participant’s
furnishing promptly such true, full and complete information as the
Administrative Committee may reasonably request.

              13.01(2) Any notice or information which according to the terms of
the Plan or the rules of the Administrative Committee must be filed with the
Administrative Committee, shall be deemed so filed if addressed and either
delivered in person or mailed, postage fully prepaid, to the Administrative
Committee. The Administrative Committee may, in its sole discretion, modify or
waive any specified notice requirement; provided, however, that such
modification or waiver must be administratively feasible, must be in the best
interest of the Participant, and must be made on the basis of rules of the
Administrative Committee that are applied uniformly to all Participants.

     13.02   Restrictions on Assignment. The benefits provided hereunder are
intended for the personal security of persons entitled to payment under the
Plan, and are not subject in any manner to the debts or other obligations of the
persons to whom they are payable. The interest of a Participant or such
Participant's Beneficiary or Beneficiaries may not be sold, transferred,
assigned or encumbered in any manner, either voluntarily or involuntarily, and
any attempt to anticipate, alienate, sell, transfer, assign, pledge, encumber,
or charge the same shall be null and void; neither shall any benefits hereunder
be liable for or subject to the debts, contracts, liabilities, engagements or
torts of any person to whom such benefits or funds are payable, nor shall they
be subject to garnishment, attachment, or other legal or equitable process nor
shall they be an asset in bankruptcy. All of the provisions of this Section
13.02, however, are subject to Article VII, and to withholding of any applicable
taxes.

     13.03   Participants’ Rights. Establishment of the Plan shall not be
construed as giving any Participant the right to be retained in the Employers’
service or employ, and nothing contained herein shall be construed in any way to
limit or restrict the right of any Employer to discharge any employee regardless
of whether such employee is a Participant or to change such employee’s position
or the basis or amount of such employee’s compensation. Establishment of the
Plan shall not give any Participant the right to receive any benefits not
specifically provided by the Plan. A Participant shall not have any interest in
the amounts credited to his Accounts until such Accounts are vested in
accordance with the Plan. All amounts credited to Accounts for a Participant
under the Plan shall remain the sole property of the Employer, subject to the
claims of its general creditors and available for its use. With respect to
amounts credited to an Account of a Participant, the Participant is merely a
general creditor of the Employer; and the obligation of the Employer hereunder
is purely contractual and shall not be secured in any way.

     13.04   Address for Mailing of Benefits. Each Participant entitled to
benefits hereunder shall file with the Administrative Committee from time to
time in writing such Participant’s post office address and each change of
address. Any check representing payment hereunder and any communication
addressed to a Participant, an Employee or Beneficiary, at such person’s last
address filed with the Administrative Committee, or if no such address has been
filed, then at such person’s last address as indicated on the records of an
Employer, shall be deemed to have been delivered to such person on the date on
which such check or communication is deposited, postage prepaid, in the United
States mail.

     13.05   Unclaimed Account Procedure. The Administrative Committee shall not
be obliged to search for, or ascertain the whereabouts of any Participant or
Beneficiary. The Administrative Committee, by certified or registered mail
addressed to such Participant’s or Beneficiary’s last known address, shall
notify the Participant or Beneficiary that such Participant or Beneficiary is
entitled to a distribution under this Plan.

Article XIV
Administration of the Plan

     14.01   Appointment of Administrative Committee. The administration of the
Plan will be the responsibility of the Administrative Committee and shall
consist of one (1) or more members. For the Chief Executive Officer, the
Administrative Committee will be the Compensation and Benefits Committee of the
Board of Directors of the Company; for all other Participants of this Plan, the
Administrative Committee will be the Chief Executive Officer of the Company or
such other person(s) as shall be appointed by the Compensation and Benefits
Committee of the Board of Directors of the Company. The Administrative Committee
shall have the sole power, duty and responsibility for directing the
administration of the Plan in accordance with its provisions.

     14.02   Compensated Expenses of the Administrative Committee. The members
of the Administrative Committee shall serve without compensation for their
services as such, but the reasonable and necessary expenses of the
Administrative Committee shall be reimbursed by the Company.

     14.03   Secretary and Agents of the Administrative Committee. The
Administrative Committee may appoint a Secretary who may, but need not, be a
member of the Administrative Committee, and may employ such officers and
employees of the Company and such agents and such clerical and other
administrative personnel as reasonably may be required for the purpose of
administering the Plan. Such administrative personnel shall carry out the duties
and responsibilities assigned to them by the Administrative Committee.

     14.04   Actions of Administrative Committee.

              14.04(1) A majority of the members of the Administrative Committee
shall constitute a quorum for the transaction of business, and shall have full
power to act hereunder. Action by the Administrative Committee shall be official
if approved by a vote of a majority of the members present at any official
meeting. The Administrative Committee may, without a meeting, authorize or
approve any action by written instrument signed by a majority of all of the
members. Any written memorandum signed by the Chief Executive Officer of the
Company, or any other member of the Administrative Committee, or by any other
person duly authorized by the Administrative Committee to act, in each case when
acting within the authority granted by the Plan, in respect of the subject
matter of the memorandum, shall have the same force and effect as a formal
resolution adopted in open meeting.

              14.04(2) A member of the Administrative Committee may not vote, in
his or her capacity as an Administrative Committee member, or decide upon any
matter relating solely to him or her or vote on any case in which his or her
individual right or claim to any benefit under the Plan is specifically
involved.

              14.04(3) The Administrative Committee shall maintain written
records of its actions, and as long as such written records are maintained,
members may participate and hold a meeting of the Administrative Committee by
means of conference telephone or similar communications equipment which permits
all persons participating in the meeting to hear each other. Participation in
such a meeting constitutes presence in person at such meeting.

     14.05   Authority of Administrative Committee. The Administrative Committee
is authorized to take such actions as may be necessary to carry out the
provisions and purposes of the Plan and shall have the authority to control and
manage the operation and administration of the Plan. In order to effectuate the
purposes of the Plan, the Administrative Committee shall have the power and
discretion to construe and interpret the Plan, to supply any omissions therein,
to reconcile and correct any errors or inconsistencies, to decide any questions
in the administration and application of the Plan, and to make equitable
adjustments for any mistakes or errors made in the application of the Plan. All
such actions or determinations made by the Administrative Committee, and the
application of rules and regulations to a particular case or issue by the
Administrative Committee shall not be subject to review by anyone, but shall be
final, binding and conclusive on all persons ever interested hereunder. In
construing the Plan and in exercising its power under provisions requiring
Administrative Committee approval, the Administrative Committee shall attempt to
ascertain the purpose of the provisions in questions and when such purpose is
known or reasonably ascertainable, such purpose shall be given effect to the
extent feasible. Likewise, the Administrative Committee is authorized to
determine all questions with respect to the individual rights of all
Participants and then- Beneficiaries under this Plan, including, but not limited
to, all issues with respect to eligibility, valuation of Accounts, and level of
Company contributions subsequent to the first Plan Year.

     14.06   General Administrative Powers. The Administrative Committee shall
have authority to make, and from time to time revise, rules and regulations for
the administration of the Plan.

Article XV
Amendment of the Plan

The Company reserves the right to amend the Plan at any time and from time to
time provided that a copy of any such amendment is delivered to all Participants
and/or Beneficiaries following the adoption of the amendment. However, no
amendment or modification shall, without the consent of a Participant or
Beneficiary, adversely affect such Participant or Beneficiary’s rights with
respect to amounts previously credited to his or her Accounts under the Plan at
the time of such amendment.

Article XVI
Termination of Plan

The Company reserves the right to terminate the Plan at any time; however, no
termination shall, without the consent of a Participant or Beneficiary,
adversely affect such Participant’s or Beneficiary’s rights with respect to
amounts credited to his or her Accounts under the Plan up to the time of
termination. Upon such termination of the Plan, barring the Change-of-Control
provision being invoked as defined in Section 2.06, or unless another Plan of
comparable benefit is established by the Company prior to the end of the three
(3) year term to which the Participant can roll over his or her Accounts, all
Participants, at the discretion of the Administrative Committee shall be
entitled to receive the amount then credited to their respective Accounts in a
lump-sum distribution of the Company Cash Account and their Stock Account.

Article XVII
Miscellaneous

     17.01   Withholding. The Administrative Committee shall determine whether
or not federal and state income tax withholding is required with respect to any
distribution hereunder. Notwithstanding any other provision of this Plan to the
contrary, all rights and benefits of a Participant or Beneficiary are subject to
withholding of any tax required by law to be withheld.

     17.02   Article and Section Headings. The titles or headings of the
respective Articles and Sections in this Plan are inserted merely for
convenience and shall be given no legal effect.

     17.03   Unfunded Status of the Plan. Any and all payments made to the
Participant pursuant to the Plan shall be made only from the general assets of
the Company. All Accounts under the Plan shall be for bookkeeping purposes only
and shall not represent a claim against specific assets of the Company.

     17.04   Applicable Law. THIS PLAN SHALL BE GOVERNED BY THE LAWS OF THE
STATE OF MARYLAND TO THE EXTENT NOT PREEMPTED BY APPLICABLE FEDERAL LAW.

IN WITNESS WHEREOF, the Company has caused this Plan to be executed by its duly
authorized officers as of this 1st day of July, 2003.

COVENTRY HEALTH CARE, INC.       By: /s/ Allen F. Wise  

--------------------------------------------------------------------------------

  Title: President and Chief Executive Officer    

--------------------------------------------------------------------------------

 